Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 3/12/2021.
Claims 1 and 2 are under examination.
Claims 3, 5-6, 8-9, 11, 12 are cancelled.  
Claims 4, 7, 10, 13 are withdrawn from further consideration

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 18, “one or more first attraction magnetic elements” should read “one or more of the first magnetic attraction elements”
Line 20, “at least one second magnetic elements” should read “at least one of the second magnetic attraction elements”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0154452 to McCann in view of US 2009/0193756 to Kant and US 6,064,041 to Staffieri, US 2018/0184737 to Reuben and US 2015/0300655 to Tandler.
Regarding claim 1, Mccann teaches a wine cooler for reducing power consumption, comprising:
a cooler body, (Fig. 2),
at least one cooler door disposed on a front side of the cooler body, (40, 42, Fig. 3, par. 48)
wherein the cooler door comprises a fixed frame of a rectangle structure (42, Fig. 4) and a glass panel disposed inside the fixed frame; (unnumbered structure in Fig. 4)
Mccann does not teach, 
a plurality of first magnetic attraction elements and second magnetic attraction elements,
a heat insulating element coupled to an inner side and/or an outer side of the cooler door and configured for blocking exchange between heat inside the cooler body and heat outside the cooler body, detachably fastened to the cooler door as a whole via the plurality of first magnetic attraction elements and second magnetic attraction elements, wherein the heat insulating element is made of heat insulation cotton:
one or more first magnetic attraction elements are disposed at each peripheral edge of an outer side wall or an inner side wall of the fixed frame, at least one second magnetic attraction element is disposed at each peripheral edge of a side surface of the heat insulating element, and is arranged correspondingly to the one or more first magnetic attraction elements, to attract each other to make the heat insulating element couple to the outer side or the inner side of the cooler door,
wherein the first magnetic attraction element and the second magnetic attraction element are magnets: or

the first magnetic attraction element is an iron block and the second magnetic attraction element is a magnet.
Kant teaches, a removeable window insulator (i.e. a heat insulating element) using magnets to detachably install the insulator (500, Fig. 5-6, par. 36) on the inside or outside of a window (104, Fig. 5-6, par. 42). The use of these insulators is warranted because up to 30% of the heat loss/gain from a building is through the windows (par. 3). Kant is reasonably pertinent to the problems faced by the inventors, because in each case there is a need to minimize the heat loss through a pane of glass.
Staffieri teaches, a detachable thermal insulating panel (18, col. 2, line 30-35, Fig. 5) on an oven (abstract), where insulating side panels (18) having a plurality of magnets (50) arranged on the peripheral edges of the panel (Fig. 5, col. 3, 30-40). Staffieri is reasonably pertinent to the problem faced by the inventors, because in each case heat transfer in an appliance must be inhibited. Appliances such as coolers and ovens can be found in the same environment, and a person familiar with the needs of restaurants and kitchens can be expected to have knowledge of both. 
Reuben teaches an item of apparel (abstract), with removable insulating panels (par. 12), which are secured with magnetic strips (21) and corresponding metal strips (26) (Fig. 4, 6).   While Reuben does not teach that the metal is iron, it is well known in the arts that magnets are attracted to iron.  Rueben is reasonably pertinent to the problems faced by the inventors, because in each case there is a need to provide removable insulation panels.  Also, applicant is claiming its panels are made of cotton, 
Tandler teaches that it is known to use cotton for thermal insulation purposes.  (par. 99).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Mccann in view of Kant, Staffieri, Reuben, and Cui, in order to provide insulating panels that can be easily installed and removed by using magnets, using materials known to be useful for providing insulation.  Using strips of magnets and magnetic metals as taught by Reuben will reduce amount of magnetic material that must be used (i.e., this avoids having to make the entire panel magnetic or use long continuous strips of material.  Placing the magnets on the peripheral edges of the door frame will facilitate matching the magnets to corresponding magnetic material on the insulating panel.     
	
Regarding claim 2, Mccann as modified teaches the wine cooler capable of reducing power consumption according to claim 1, wherein the cooler door is a glass cooler door. (Mccann, par. 22).

Response to Applicant’s Remarks
Applicant’s amendments and remarks have been carefully considered but are not deemed persuasive in view of the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763